DISMISS and Opinion Filed June 18, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-95-01529-CV

    H. ANDREW LIPSCOMB, KAREN LIPSCOMB, AND H. ANDREW
              LIPSCOMB, III, D.D.S., P.C., Appellants
                               V.
             NAB ASSET VENTURE III, L.P., Appellee

                     On Appeal from the 95th District Court
                              Dallas County, Texas
                       Trial Court Cause No. 95-02986-D

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      We reinstate this appeal. In March 1996, we abated this case due to the

appellants’ bankruptcies. See TEX. R. APP. P. 8.2. The Court has conducted an

independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows there are no pending bankruptcy cases associated

with these appellants, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcies and of this appeal. We cautioned that the
failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b), (c). To date, no party has responded.

        Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Tenet Healthsys. Hosps. Dallas, Inc. v. N. Tex. Med.

Grp., 2021 WL 1808611, at *1 (Tex. App.—Dallas May 6, 2021, no pet. h.) (mem.

op.).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
951529F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

H. ANDREW LIPSCOMB, KAREN                    On Appeal from the 95th District
LIPSCOMB, H. ANDREW                          Court, Dallas County, Texas
LIPSCOMB, III, D.D.S., P.C.,                 Trial Court Cause No. 95-02986-D.
Appellants                                   Opinion delivered by Justice
                                             Reichek. Justices Schenck and
No. 05-95-01529-CV          V.               Carlyle participating.

NAB ASSET VENTURE III, L.P.,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 18, 2021




                                       –3–